October 28, 1927, plaintiff, while in the employ of defendant Armour  Company, received a compensable injury, and, by agreement, he was to be paid $18 per week during total disability. He was paid $579, and, June 9, 1928, resumed his employment and was paid his previous wage of $30 *Page 570 
per week until September 21, 1929, when he voluntarily quit. June 27, 1928, plaintiff executed a final settlement receipt which was filed with the department but no approval thereof sought or had at that time. In November, 1931, plaintiff filed with the department of labor and industry a petition for further compensation, and, upon hearing before a deputy commissioner, it was, on January 4, 1932, determined and adjudged that he was not entitled to further compensation. No appeal was taken.
In February, 1932, plaintiff procured from the secretary of the department copies of the record, inclusive of the holding: "There is no compensation due to the plaintiff on the date hereof."
March 12, 1932, plaintiff took judgment in the circuit court on the agreement for compensation, for the sum of $3,381, making no deduction for the sum paid him for work and labor from June 9, 1928, to September 1, 1929. Upon learning of the judgment defendants moved to set it aside, and, on July 1, 1932, the court set the judgment aside. Plaintiff reviews by appeal.
The facts as stated commanded vacation of the judgment. SeeOliver Iron Mining Co. v. Pneff, 262 Mich. 116.
Affirmed, with costs to defendants.
McDONALD, C.J., and POTTER, SHARPE, NORTH, FEAD, and BUTZEL, JJ., concurred. CLARK, J., took no part in this decision. *Page 571